 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                    ge I ofl



                                     UNITED STATES DISTRICT COU T
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   I   JUL    18      203
                                                                                                                 CLERK. U 5 :;1STf~1Cc6JRT
                                                                                                             SO UT HEHN OISTR,CT OF CALiFORNIA

                      United States of America                                     JUDGMENT IN
                                                                                                             lY                   e        DEPUTY

                                      V.                                           (For Offenses Committed On or After November l, 1987)


                     Luisa Beatriz Lopez-Avila                                     Case Number: 19cr1942-MSB

                                                                                  Nathan Feneis
                                                                                  Defendant's Attorney


REGISTRATION NO. 85004298

THE DEFENDANT:
 l2SI pleaded guilty to count( s) 1 of the Superseding Information
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                       1


 •    The defendant has been found not guilty on count(s)
                                                                           -------------------
 l2SI Count         1 of the Information                                      dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

  l2SI Assessment: $10 WAIVED         l2SI Fine: WAIVED
  l2SI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          July 18, 2019
                                                                          Date of Imposition of Sentence



                                                                           /4    y~~
                                                                          HONORABLE:ICAEL S. BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                              19cr1942-MSB
